TEXAS COURT OF CRIMINAL APPEALS

                                                 Austin, Texas



                                          MANDATE
THE STATE OF TEXAS,


TO THE 175TH DISTRICT COURT OF BEXAR COUNTY -                                    GREETINGS:


      Before our COURT OF CRIMINAL APPEALS, on APRIL 1, 2015, the cause upon an Application for

Writ of Habeas Corpus styled:

                                         EX PARTE ROBERT CANTU

CCRA No. WR-82,642-02

Tr. Crt. No. 2008CR11212-W1

was determined; and therein our said COURT OF CRIMINAL APPEALS made its order in these words:
      "This cause came on to be heard on the Application for Writ of Habeas Corpus, and the same being
considered, it is ORDERED, ADJUDGED AND DECREED that HABEAS CORPUS RELIEF IS
GRANTED, in accordance with the Opinion of this Court, and that this Decision be certified below for
Observance."

      WHEREFORE, We command you to observe the order of our said COURT OF CRIMINAL
APPEALS in this behalf and in all things have it duly recognized, obeyed and executed.
                  WITNESS, THE HONORABLE SHARON KELLER, Presiding Judge

                                of our said COURT OF CRIMINAL APPEALS,

                                with the Seal thereof annexed, at the City of Austin,

                                       on this day Monday, April 27, 2015.




                                              ABETACOSTA, Clerk
                                         By: Deana Williamson, Deputy Clerk